DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/803,045. 
1-a-bLuaCeb)3+cAl5-cO12(0≤a≤0.9994, 0.0002≤b≤0.0067,-0.016≤c≤0.315) in a transparent member as the instance application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berkstresser et al (U.S. 4,550,256), in view of Shimizu et al (U.S. 2004/0000868), and further in view of Chakraborty et al (U.S. 2009/0173958).
Regarding claim 1.  Berkstresser et al discloses the single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315) (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0)
Berkstresser et al fails to explicitly disclose A phosphor-containing member, comprising: a transparent member; and particles of a single crystal phosphor dispersed in the transparent member, and wherein a fluorescence peak wavelength of the single crystal phosphor at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not shorter than 514 nm and not longer than 544 nm upon irradiating the single crystal phosphor with an exciting light, and
wherein an internal quantum efficiency of the single crystal phosphor at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 upon irradiating the single crystal phosphor with the exciting light. 
However, Shimizu teaches wherein a fluorescence peak wavelength of the single crystal phosphor at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm (Page 7, [0117], last sentence, i.e. exciting blue light having a wave length of 450 nm) is not shorter than 514 nm and not longer than 544 nm (Page 7, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Berkstresser et al with the teachings of Shimizu et al to have incorporated the exciting blue light having a wavelength of 450 nm to get an emission of 530 nm as taught by Shimizu et al. The single crystal phosphor that is disclosed by Berkstresser et al inherently has the same characteristic of wherein a fluorescence peak wavelength at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not shorter than 514 nm and not longer than 544 nm upon irradiating the single crystal phosphor with an exciting light, and wherein an internal quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 upon irradiating the single crystal phosphor with the exciting light since the composition as disclosed by Berkstresser et al (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315). 
Furthermore, since the excitation light does not change any of the physical makeup or properties of the single crystal phosphor but rather depends upon the single crystal phosphor chemical makeup, the single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re
In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

However, Chakraborty et al teaches a phosphor-containing member, comprising: a transparent member; and particles of a single crystal phosphor dispersed in the transparent member ([0054], i.e. A "wavelength conversion structure" is a structure in an LED that includes a phosphor that may absorb light at one wavelength and re-emit light at another wavelength. Embodiments may include a single crystal phosphor particle embedded in a high-refractive index material).
Furthermore, Chakraborty et al disclose in some embodiments, the phosphor wavelength conversion structure may include a single crystal phosphor ([0054])
It would have been obvious to one of ordinary skill in the art to have substituted the single crystal phosphor in Berkstresser et al in view of Shimizu et al with the a transparent member; and particles of a single crystal phosphor dispersed in the transparent member as disclosed by Chakraborty et al.  The use of the wavelength conversion structure includes a single crystal phosphor particle embedded in a high-refractive index material as merely a design choice as Chakraborty et al discloses both the single crystal phosphor and the single crystal phosphor particles (Chakraborty et al, [0054])

Regarding claim 2.  Berkstresser et al discloses the single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315) (Col 7, lines 25-26, i.e. single 2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0)
Berkstresser et al fails to explicitly disclose A phosphor-containing member, comprising: a transparent member; and wherein a fluorescence peak wavelength of the single crystal phosphor at a temperature of 25 degrees C and an exciting light peak wavelength of 450 nm is not shorter than 514 nm and not longer than 544 nm upon irradiating the single crystal phosphor with an exciting light, and
wherein a value of a ratio of an internal quantum efficiency of the single crystal phosphor at a temperature of 300 degrees C and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C and an exciting light peak wavelength of 450 nm is not lower than 0.90 upon irradiating the single crystal phosphor with the exciting light.
However, Shimizu et al teaches wherein a fluorescence peak wavelength of the single crystal phosphor of the single crystal phosphor at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm (Page 7, [0117], last sentence, i.e. exciting blue light having a wave length of 450 nm) is not shorter than 514 nm and not longer than 544 nm (Page 7, [0116], i.e. emissions from 530 nm) upon irradiating the single crystal phosphor with an exciting light, and wherein a value of a ratio of an internal quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Berkstresser with 
The single crystal phosphor that is disclosed by Berkstresser et al (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12), inherently has the same characteristic of and wherein a value of a ratio of an internal quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 since the composition as disclosed by Berkstresser et al (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12), falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315).
Since the excitation light does not change any of the physical makeup or properties of the single crystal phosphor but rather depends upon the single crystal phosphor chemical makeup, the single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

"Products of identical chemical composition cannot have mutually exclusive properties." Id In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Berkstresser et al in view of Shimizu et al fails to explicitly disclose a phosphor-containing member, comprising: a transparent member; and particles of a single crystal phosphor dispersed in the transparent member.
However, Chakraborty et al teaches a phosphor-containing member, comprising: a transparent member; and particles of a single crystal phosphor dispersed in the transparent member ([0054], i.e. A "wavelength conversion structure" is a structure in an LED that includes a phosphor that may absorb light at one wavelength and re-emit light at another wavelength. Embodiments may include a single crystal phosphor particle embedded in a high-refractive index material).

It would have been obvious to one of ordinary skill in the art to have substituted the single crystal phosphor in Berkstresser et al in view of Shimizu et al with the a transparent member; and particles of a single crystal phosphor dispersed in the transparent member as disclosed by Chakraborty et al.  The use of the wavelength conversion structure includes a single crystal phosphor particle embedded in a high-refractive index material as merely a design choice as Chakraborty et al discloses both the single crystal phosphor and the single crystal phosphor particles (Chakraborty et al, [0054])

Regarding claim 3.  Berkstresser et al discloses the single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315) (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0)
Berkstresser et al fails to explicitly disclose A phosphor-containing member, comprising: a transparent member; and wherein a fluorescence peak wavelength of the single crystal phosphor at a temperature of 25 degrees C and an exciting light peak wavelength of 450 nm is not shorter than 514 nm and not longer than 544 nm upon irradiating the single crystal phosphor with an exciting light, and
wherein a value of a ratio of an external quantum efficiency of the single crystal phosphor at a temperature of 300 degrees C and an exciting light peak wavelength of 
However, Shimizu et al teaches wherein a fluorescence peak wavelength at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm (Page 7, [0117], last sentence, i.e. exciting blue light having a wave length of 450 nm) is not shorter than 514 nm and not longer than 544 nm (Page 7, [0116], i.e. emissions from 530 nm) upon irradiating the single crystal phosphor with an exciting light, and wherein a value of a ratio of an external quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an external quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.85 upon irradiating the single crystal phosphor with the exciting light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Berkstresser with the teachings of Shimizu et al to have incorporated the exciting blue light having a wavelength of 450 nm to get an emission of 530 nm as taught by Shimizu et al.
The single crystal phosphor that is disclosed by Berkstresser ((Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0) inherently has the same characteristic of and wherein a value of a ratio of an external quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an external quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.85 upon irradiating the 2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0))  falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315).
Since the excitation light does not change any of the physical makeup or properties of the single crystal phosphor but rather depends upon the single crystal phosphor chemical makeup, the single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides . The court stated that "just as the 
"Products of identical chemical composition cannot have mutually exclusive properties." Id In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Berkstresser et al in view of Shimizu et al fails to explicitly disclose a phosphor-containing member, comprising: a transparent member; and particles of a single crystal phosphor dispersed in the transparent member.
However, Chakraborty et al teaches a phosphor-containing member, comprising: a transparent member; and particles of a single crystal phosphor dispersed in the transparent member ([0054], i.e. A "wavelength conversion structure" is a structure in an LED that includes a phosphor that may absorb light at one wavelength and re-emit light at another wavelength. Embodiments may include a single crystal phosphor particle embedded in a high-refractive index material).
Furthermore, Chakraborty et al disclose in some embodiments, the phosphor wavelength conversion structure may include a single crystal phosphor ([0054])
It would have been obvious to one of ordinary skill in the art to have substituted the single crystal phosphor in Berkstresser et al in view of Shimizu et al with the a transparent member; and particles of a single crystal phosphor dispersed in the transparent member as disclosed by Chakraborty et al.  The use of the wavelength conversion structure includes a single crystal phosphor particle embedded in a high-

Regarding claim 4. Berkstresser et al in view of Shimizu and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Chakraborty et al further discloses wherein the transparent member is a transparent resin or a transparent inorganic material ([0064], i.e. the transparent matrix material may include a high-index silicone. As used herein, "high index silicone" includes silicone materials having an index of refraction of about 1.6 or greater).

Regarding claim 5. Berkstresser et al in view of Shimizu and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 2 above.
Chakraborty et al further discloses wherein the transparent member is a transparent resin or a transparent inorganic material ([0064], i.e. the transparent matrix material may include a high-index silicone. As used herein, "high index silicone" includes silicone materials having an index of refraction of about 1.6 or greater).

Regarding claim 6. Berkstresser et al in view of Shimizu and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 3 above.


Regarding claim 7. Berkstresser et al in view of Shimizu and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Berkstresser et al further discloses wherein the value of “x” in the compositional formula of the single crystal phosphor is 0 (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0).

Regarding claim 8. Berkstresser et al in view of Shimizu and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 2 above.
Berkstresser et al further discloses wherein the value of “x” in the compositional formula of the single crystal phosphor is 0 (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0).

Regarding claim 9. Berkstresser et al in view of Shimizu and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 3 above.
Berkstresser et al further discloses wherein the value of “x” in the compositional formula of the single crystal phosphor is 0 (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0).
Regarding claim 10.  Berkstresser et al in view of Shimizu et al and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Shimizu et al further discloses a light-emitting device (FIG. 2, item 200), comprising:
a light-emitting element (FIG. 2, item 202) to emit a bluish light ([0009], i.e. a light emitting component capable of emitting blue light; [0089], i.e. FIG. 2 shows a chip type light emitting diode, wherein light emitting diode (LED chip) 202 is installed in a recess of a casing 204 which is filled with a coating material which contains a specified phosphor to form a coating 201) 

Regarding claim 11.  Berkstresser et al in view of Shimizu et al and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 2 above.
Shimizu et al further discloses a light-emitting device (FIG. 2, item 200), comprising:


Regarding claim 12.  Berkstresser et al in view of Shimizu et al and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 3 above.
Shimizu et al further discloses a light-emitting device (FIG. 2, item 200), comprising:
a light-emitting element (FIG. 2, item 202) to emit a bluish light ([0009], i.e. a light emitting component capable of emitting blue light; [0089], i.e. FIG. 2 shows a chip type light emitting diode, wherein light emitting diode (LED chip) 202 is installed in a recess of a casing 204 which is filled with a coating material which contains a specified phosphor to form a coating 201) 

Regarding claim 13.  Berkstresser et al in view of Shimizu et al and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Berkstresser et al fails to explicitly disclose wherein a value of a ratio of an internal quantum efficiency at a temperature of 300 degrees C and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 
However, Shimizu et al teaches wherein a fluorescence peak wavelength at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm (Page 7, [0117], last sentence, i.e. exciting blue light having a wave length of 450 nm) is not shorter than 514 nm and not longer than 544 nm (Page 7, [0116], i.e. emissions from 530 nm) upon irradiating the single crystal phosphor with an exciting light, and wherein a value of a ratio of an internal quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 upon irradiating the single crystal phosphor with the exciting light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Berkstresser with the teachings of Shimizu et al to have incorporated the exciting blue light having a wavelength of 450 nm to get an emission of 530 nm as taught by Shimizu et al.
The single crystal phosphor that is disclosed by Berkstresser et al (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12), inherently has the same characteristic of and wherein a value of a ratio of an internal quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90 since the composition as disclosed by Berkstresser et al (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, 2.991 Ce0.009 Al5 O12), falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315).
Since the excitation light does not change any of the physical makeup or properties of the single crystal phosphor but rather depends upon the single crystal phosphor chemical makeup, the single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides . The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."

Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Regarding claim 14.  Berkstresser et al in view of Shimizu et al and Chakraborty et al discloses all the limitations of the phosphor-containing member according to claim 1 above.
Berkstresser et al fails to explicitly disclose wherein a value of a ratio of an external quantum efficiency at a temperature of 300 degrees C and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C and an exciting light peak wavelength of 450 nm is not lower than 0.85 upon irradiating the single crystal phosphor with the exciting light.
However, Shimizu et al teaches wherein a fluorescence peak wavelength at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm (Page 7, [0117], last sentence, i.e. exciting blue light having a wave length of 450 nm) is not shorter than 514 nm and not longer than 544 nm (Page 7, [0116], i.e. emissions from 530 nm) upon irradiating the single crystal phosphor with an exciting light, and wherein a value of a ratio of an internal quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an internal quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.90.

The single crystal phosphor that is disclosed by Berkstresser ((Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0) inherently has the same characteristic of wherein a value of a ratio of an external quantum efficiency at a temperature of 300 degrees C. and an exciting light peak wavelength of 450 nm, to an external quantum efficiency at a temperature of 25 degrees C. and an exciting light peak wavelength of 450 nm is not lower than 0.85 upon irradiating the single crystal phosphor with the exciting light since the composition as disclosed by Berkstresser (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0))  falls within the range of composition that applicant is claiming (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315).
Since the excitation light does not change any of the physical makeup or properties of the single crystal phosphor but rather depends upon the single crystal phosphor chemical makeup, the single crystal phosphor of the prior art will have the same physical makeup and properties of the claimed invention since the prior art falls within the range of the claimed invention.
As something which is old does not become patentable upon the discovery of a new property as upheld by the courts. MPEP 2112 "[T]he discovery of a previously 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides . The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
"Products of identical chemical composition cannot have mutually exclusive properties." Id In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
 
Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
Regarding rejection under U.S.C. 103 claims 1-14, applicant argues:
The Office Action rejects Claim 1-14 under 35 U.S.C. §103 as allegedly unpatentable

Initially, page 9 of the Office Action admits that the combination of Berkstresser and
Shimizu does not disclose a phosphor-containing member comprising a transparent member and particles of a single cry stal phosphor dispersed in the transparent member, relying on Chakraborty for this disclosure.
To arrive at the present claims, the Office Action relies on an alleged interchangeabilitiy of the particles of Berkstresser (which result in a refractive index as high as about 1.83) with the high-index silicone material of Chakraborty. However, refractive indices of available silicone resins is 1.4 to less than 1.6, with a refractive index of high heat resistive silicone resins (which would be required by Chakraborty) having a refractive index of about 1.4. Further, a refractive index of a low melting point glass that could be used for sealing in Chakraborty has a refractive index of about 1.4-1.5, with such a glass requiring the inclusion of toxic elements such as lead or tellurium-thus making it impossible to be obtained from Shin-Etsu Chemical Co., or any other producer.
Thus, the “high-index” silicone material of Chakraborty cannot be 1.6 or greater (because such material is not known or available), and certainly not as high as required by the single crystal phosphor of Berkstresser-of about 1.83.
Therefore, it is not. possible to substitute the single crystal phosphor of Berkstresser with the particles of the single crystal phosphor dispersed In the transparent member of Chakraborty because the transparent member of Chakraborty cannot reach the high refractive index of the single crystal phosphor of Berkstresser. Thus, the particles of Berkstresser are not interchangeable with the high-index silicone material of Chakraborty, as alleged by the Examiner and the Examiner has not presented any evidence under a broadest reasonable interpretation of why or how the particles would be interchangeable.

Applicant is arguing that the single crystal phosphor in a transparent member Chakraborty cannot be combined with the single crystal phosphor of Berkstressor because Berkstressor single crystal phosphor would have a refractive index of 1.83 and that Chakraborty high index transparent material cannot be 1.6 or greater and thus are incompatible with each other.
However, Chakraborty states in [0064] The transparent matrix material 12 may include a transparent material having an index of refraction that is substantially matched to the index of refraction of the wavelength conversion particles embedded therein. For example, the transparent matrix material may include a high-index silicone. As used herein, "high index silicone" includes silicone materials having an index of refraction of about 1.6 or greater. High index silicone materials are available from, for example, Shin-Etsu Chemical Co., Ltd., Tokyo, Japan.
Furthermore, both Berkstresser and Chakraborty et al disclose a Ce doped YAG single crystal phosphor.  As such they are compatible.
Furthermore, applicant has not claimed any specific transparent member that does not read upon the transparent member of the prior art of record.  Applicant is arguing narrowly while claiming broadly.
Applicant’s arguments are not persuasive.

Applicant further argues:
Further, pages 6, 11, 12, 14, 21, and 24 of the Office Action relies on the single crystal phosphor of Berkstresser as inherently having the same characteristics as the claimed phosphor containing member, such that Berkstresser provides an inherent disclosure of the claimed internal quantum efficiencies, fluorescence peaks, etc. However, this reliance is unfounded, mainly because the claimed properties are note solely dependent on the composition of the claimed phosphor composition.

However, applicant has claimed single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315).  Lu is optional as x can equal zero.  As such the claim only requires the composition (Y1-zCez)3+aAl5-aO12(0.0002≤z≤0.0067,-0.016≤a≤0.315).  
Berkstresser discloses single crystal phosphor (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0) which falls within applicant’s claimed range.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
 Applicant’s arguments are not persuasive.

Applicant further argues:
Specifically, paragraphs [0043]-[0047] of the originally filed specification describe that
properties of a single crystal phosphor are based on the bulk single crystal quality, pulling up of a molten liquid, at a specific temperature, wherein that molten liquid is obtained by melting mixed powders of high purity (not less than 99.99%) in a liquid phase growth method. In contrast to the present application, the phosphor composition of Berkstresser is a film obtained in a liquid phase epitaxial growth (LEP) on a substrate, wherein a purity of the raw material is not disclosed and a growth temperature is about 1070°C at. the highest. See column 6 line 36 to column 7 line 10 of Berkstresser. Thus, not only does Berkstresser disclose a different method, thus creating a phosphor of different physical properties, Berkstresser provides one of several options that all arrive at different phosphors of different, physical properties-each different than the claimed internal quantum efficiencies, fluorescence peaks, etc.

Applicant is arguing that the physical properties are dependent upon the method of manufacturing.
Applicant is reminded that the claims are directed to a device, not a method of manufacturing.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").

Applicant’s arguments are not persuasive.

Applicant further argues:
Therefore, Berkstresser cannot be relied upon as an inherent disclosure of the claimed properties because for rejections based on inherency, as stated in MPEP §2112(IV), the fact that a certain result or characteristic may occur or he present in the prior art. is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not. what was necessarily present in the prior art).
Not only can Berkstresser not be relied upon to inherently disclose the claimed properties, it acts as evidence that such reliance must be misplaced due to the various formation methods, each arriving at various physical properties.
Thus, it appears that the Office Action is relying on the possibility of the obviousness of the claimed characteristics, but, “an inherent characteristic must be inevitable, and not merely a possibility of probability.” See In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981) and Ex parte Smith, Appeal 2010-008057 (BPAI 2012), Because Berkstresser only presents a possibility or probability of arriving at the claimed properties-not an inevitable one- Berkstresser does not provide an inherent disclosure of the claimed properties.

Applicant is arguing that the single crystal phosphor of Berkstresser does not inherently teach the single crystal phosphor of the applicant’s claim.
However, applicant has claimed single crystal phosphor having a composition represented by a composition formula (Y1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315).  Lu is optional as x can equal zero.  As such the claim only requires the composition (Y1-zCez)3+aAl5-aO12(0.0002≤z≤0.0067,-0.016≤a≤0.315).  
2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0) which falls within applicant’s claimed range.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
 Applicant’s arguments are not persuasive.

Applicant further argues:
Further, Applicants will be submitting shortly three translations (From Japanese to
English) of technical texts that provide even more support that a single crystal phosphor’s manufacturing method imbues different structural properties to the phosphor-containing member formed bv the method. Therefore, these documents will further rebut and diminish the Office Action’s reliance on Berkstresser’s composition inherently including the claimed internal quantum efficiencies of the claims.

Applicant is arguing that these documents rebut Berkstresser because the physical properties of single crystal phosphor are different than polycrystalline phosphor.
1-x-zLuxCez)3+aAl5-aO12(0≤x≤0.9994, 0.0002≤z≤0.0067,-0.016≤a≤0.315).  Lu is optional as x can equal zero.  As such the claim only requires the composition (Y1-zCez)3+aAl5-aO12(0.0002≤z≤0.0067,-0.016≤a≤0.315).  
Berkstresser discloses single crystal phosphor (Col 7, lines 25-26, i.e. single crystal Ce:YAG sample, composition Y2.991 Ce0.009 Al5 O12) for Ce, where 0.009/3= 0.003 for z which is within applicant’s claimed range and x=0) which falls within applicant’s claimed range.
As such, Berkstresser discloses applicant’s claimed single crystal phosphor.
Applicant’s arguments are not persuasive.

Applicant further argues:
Lastly, Shimizu is relied upon merely for the proposition that an unrelated phosphor
(requiring 8m and Ga, and neither Lu nor Gd) can demonstrate a fluorescence peak between 514 nm and 544 nm. See paragraphs 43, 44 and 116 of Shimizu. Shimizu is not relied upon and does not disclose a phosphor-containing member comprising a transparent member or particles of a single crystal phosphors that create the claimed qualities of the claimed member.

However, Shimizu was not used to disclose these limitations.  Berkstressor and Chakraborty discloses theses limitations, shimizu is merely used to disclose a wavelength used to test devices, since the properties are inherent upon a single crystal phosphor (which is dependent upon a crystal orientation) consisting of Ce doped YAG (which is dependent upon a chemical composition).  Berkstresser disclose the single crystal phosphor that encompases a Ce doped YAG that requires the composition (Y1-zCez)3+aAl5-aO12(0.0002≤z≤0.0067,-0.016≤a≤0.315), and Chakraborty transparent member comprising the single crystal phosphor that encompases a Ce doped YAG.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Regarding Double patenting rejection, applicant further argues:
Claims 1-14 stand provisionally rejected on the grounds of nonstatutory double patenting as allegedly unpatentable over Claims 1-10 of copending Application No. 16/803,045. Initially, the present claims are not rendered obvious by Claims 1-10 of copending Application No. 16/803,045.
Notice is taken of this provisional double patenting rejection and Applicants will consider filing a terminal disclaimer when the provisional double patenting rejection is the only rejection remaining in at least, one of the subject application or copending U.8. Patent Application No. 16/803,045. Since no claims in either this application or copending U.S. Patent Application No. 16/803,045 have issued, no terminal disclaimer is required at this time. Further, Applicants requests that the Examiner reconsider and withdraw the double patenting rejection in view' of the present arguments.

Applicant has not filed a terminal disclaimer nor amended claims.
Furthermore applicant’s arguments are in reference to the prior art used in the 103 rejection.  The nonstatutory double patenting is based upon copending Application No. 16/803,045 claims the same single crystal phosphor with chemical formula (Y1-a-bLuaCeb)3+cAl5-cO12(0≤a≤0.9994, 0.0002≤b≤0.0067,-0.016≤c≤0.315) in a transparent member as the instance application.
Applicant’s arguments are not persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/NILUFA RAHIM/           Primary Examiner, Art Unit 2893